NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ERIK BRYANT, FCCC #991420,         )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2611
                                   )
MIKE CARROLL, SECRETARY OF         )
THE DEPARTMENT OF CHILDREN         )
AND FAMILIES,                      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for DeSoto
County; Don T. Hall, Judge.

Erik Bryant, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM and BADALAMENTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.